Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/490445 
    
        
            
                                
            
        
    

Parent Data16490445, filed 08/30/2019 is a national stage entry of PCT/JP2017/016358 , International Filing Date: 04/25/2017

1.	Claims previously filed: 1-8
	Claims currently amended: 1-6 and 8
	Claims newly added: none
	Claims pending: 1-8
	
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/07/2020, 06/25/2020, 09/02/2020, 11/24/2020, 12/24/2020 and 02/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




In claim 1, in line 7, recited “… each of which is a number sequence…” it is not clear what is “which” refers to.
Claims 2-3 are rejected under the same reason as to claim 1.

In claim 4, in line 9, recited “… each of which is a number sequence…” it is not clear what is “which” refers to.
Claims 5-6 is rejected under the same reason as to claim 4.

In claim 1, in line 7, recited “… each of which is a number sequence…” it is not clear what is “which” refers to.

In claim 1, in line 7, recited “… each of which is a number sequence…” it is not clear what is “which” refers to.

Allowable Subject Matter
4.	Claims 1-8 are allowed will be allowed when applicant(s) has overcome 112 2nd paragraph rejection.
The following is an examiner’s statement of reasons for allowance:
As to claims, 1, 4 and 7-8, TANISHIMA et al. alone or in combination fails to each or suggest “performing grouping on a plurality of search-target numerical values to be search for, for each of which is a number sequence of one or more digits on a basis of commonality of the number of digits and commonality of a number sequence from a most significant digit, so as to 
Dependent claims 2-3 and 5-6 are allowed under the same reason as to claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154